FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                 No. 19-10069
                Plaintiff-Appellee,
                                            D.C. No.
                 v.                      1:17-cr-00364-
                                             JMS-1
TALOA LATU,
               Defendant-Appellant.
                                            OPINION

      Appeal from the United States District Court
               for the District of Hawaii
  J. Michael Seabright, Chief District Judge, Presiding

          Argued and Submitted July 7, 2022
                  Honolulu, Hawaii

                 Filed August 31, 2022

Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
         and John B. Owens, Circuit Judges.

               Opinion by Judge Nguyen
2                   UNITED STATES V. LATU

                          SUMMARY *


                          Criminal Law

    The panel affirmed a conviction for assault resulting in
serious bodily injury, a violation of 18 U.S.C. § 113(a)(6), in
a case in which Taloa Latu, an inmate at a federal detention
center, repeatedly punched and kicked inmate Joseph
Yamaguchi, who suffered multiple serious injuries.

    Yamaguchi did not testify, but the district court admitted
his statements—that he was assaulted and that his pain level
was an eight out of ten—through the testimony of a nurse
and a surgeon who treated him.

    Latu argued that admitting this testimony violated the
rule against hearsay and the Confrontation Clause of the
Sixth Amendment.

    The panel held that the district court properly admitted
the statements made by Yamaguchi to his medical providers,
as the statements fell within the hearsay exception for
statements made for purposes of medical diagnosis or
treatment under Fed. R. Evid. 803(4). The panel also held
that admission of these statements did not violate the
Confrontation Clause because their primary purpose was to
evaluate and treat Yamaguchi's injuries rather than to
establish past facts for trial.

  The panel addressed other issues in a concurrently filed
memorandum disposition.
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  UNITED STATES V. LATU                      3

                         COUNSEL

DeAnna S. Dotson (argued), Dana Point, California, for
Defendant-Appellant.

Michael Nammar (argued), Assistant United States
Attorney; Marion Percell, Chief of Appeals; Judith A.
Philips, Acting United States Attorney; United States
Attorney’s Office, Honolulu, Hawaii; for Plaintiff-Appellee.


                         OPINION

NGUYEN, Circuit Judge:

    On September 11, 2016, Taloa Latu, an inmate at the
Federal Detention Center (FDC) in Honolulu, repeatedly
punched and kicked inmate Joseph Yamaguchi. Yamaguchi
suffered multiple serious injuries, including a broken jaw.
Latu was convicted following a jury trial of assault resulting
in serious bodily injury, a violation of 18 U.S.C. § 113(a)(6).

    At trial, Yamaguchi did not testify. The district court
nevertheless admitted Yamaguchi’s statements—that he was
assaulted and that his pain level was an eight out of ten—
through the testimony of a nurse and a surgeon who treated
him. Latu argues that admitting this testimony violated the
rule against hearsay and the Confrontation Clause of the
Sixth Amendment.

    We hold that the district court properly admitted the
statements made by Yamaguchi to his medical providers.
The statements fell within the hearsay exception for
statements made for purposes of medical diagnosis or
treatment under Fed. R. Evid. 803(4). The admission of
these statements did not violate the Confrontation Clause
4                   UNITED STATES V. LATU

because their primary purpose was to evaluate and treat
Yamaguchi’s injuries rather than to establish past facts for
trial. We therefore affirm Latu’s conviction. 1

                                 I.

                    A. Factual Background

    Latu’s assault of Yamaguchi was captured on
surveillance video played to the jury. Just before the
incident, Latu was seen pacing back and forth and peering
into a recreation room in the FDC. Inside the room, a
handful of inmates including Yamaguchi were seated around
a table playing cards. Latu opened the door and immediately
began punching and kicking Yamaguchi, who fell to the
floor. Once the attack ended, struggling to steady himself,
Yamaguchi limped away with a large bloodstain on his shirt.

    An hour and twenty-five minutes later, FDC staff saw
visible swelling to Yamaguchi’s jaw and eye and promptly
sent him to the medical unit. Yamaguchi’s jaw had been
fractured in two places, requiring same-day surgery.
Yamaguchi had also suffered face and rib fractures, face and
eyebrow lacerations, and a concussion.

    Yamaguchi saw Nurse Daniel Chi at the FDC health unit.
Chi’s practice is to perform “a head-to-toe assessment to
determine what was injured, extent of injury, and then course
of action.” As part of that assessment, Chi asks about the
cause of a patient’s injuries because the “[m]echanism of
injury can also play into the severity of the injury.” When
asked, Yamaguchi initially responded that he had fallen out

   1
     We address Latu’s other issues on appeal in a concurrently filed
memorandum disposition.
                  UNITED STATES V. LATU                     5

of bed. But given the extent of the injuries, Chi did not
believe that explanation and pressed further. Yamaguchi
then admitted that he was assaulted.

    Nurse Chi’s practice is also to ask patients about their
subjective pain level. He explained that “pain is a very
subjective type of symptom” and that an initial pain level
provides a “starting point” to monitor during treatment.
When asked, Yamaguchi said that his pain level was an eight
out of ten, with his jaw as his greatest source of pain.

    Yamaguchi was transported that same day to the
emergency room at Queen’s Medical Center. He was treated
there by oral and maxillofacial surgeon Dr. James Michino.
Dr. Michino’s “first question” with patients is always “what
happened.” He tries “to gather as much information as
possible regarding the traumatic injury.” That includes the
cause of a patient’s injuries because “the amount of force”
involved in an injury can alert him to “possible injuries that
could get missed.” When Dr. Michino asked, Yamaguchi
responded that while he did not “remember the details,” he
“was assaulted” and “essentially lost consciousness.”

                  B. Procedural History

    Latu was charged with assault resulting in serious bodily
injury under 18 U.S.C. § 113(a)(6). Yamaguchi did not
testify at trial. The government instead moved to admit his
statements about the cause of his injuries and his pain level
through the testimony of his medical providers under Fed. R.
Evid. 803(4). Over Latu’s objection, the district court
admitted the statements.

    The jury returned a guilty verdict, and the district court
sentenced Latu to 96 months’ imprisonment. Latu timely
appealed.
6                 UNITED STATES V. LATU

         II. Jurisdiction and Standard of Review

    We have jurisdiction under 28 U.S.C. § 1291. We
review evidentiary rulings for abuse of discretion, see United
States v. Perez, 962 F.3d 420, 434 (9th Cir. 2020), and
Confrontation Clause rulings de novo, see United States v.
Fryberg, 854 F.3d 1126, 1130 (9th Cir. 2017).

           III. Federal Rule of Evidence 803(4)

    Latu contends that Nurse Chi and Dr. Michino’s
testimony about Yamaguchi’s statements was hearsay and
did not meet the exception for statements for medical
diagnosis or treatment. Rule 803(4) applies to “[a] statement
that: (A) is made for—and is reasonably pertinent to—
medical diagnosis or treatment; and (B) describes medical
history; past or present symptoms or sensations; their
inception; or their general cause.” Fed. R. Evid. 803(4).

    This hearsay exception reflects the view that statements
for medical diagnosis or treatment “are made under
circumstances in which the declarant would be particularly
unlikely to lie.” United States v. Kootswatewa, 893 F.3d
1127, 1132 (9th Cir. 2018). That is because a patient has a
“selfish interest in obtaining appropriate medical care.” Id.
“An individual seeking medical care is unlikely to lie about
her medical history or symptoms because she knows that ‘a
false statement may cause misdiagnosis or mistreatment.’”
Id. (citation omitted); see McCormick on Evidence § 277
(8th ed. 2022) (discussing “selfish treatment motivation”).

    Yamaguchi’s statements to Nurse Chi and Dr. Michino
plainly fall within both prongs (A) and (B) of Rule 803(4).
Nurse Chi and Dr. Michino both testified that Yamaguchi
told them that the “general cause” of his injuries was an
assault. Fed. R. Evid. 803(4)(B). Yamaguchi’s statements
                  UNITED STATES V. LATU                     7

were made to medical providers during their clinical
assessment of his traumatic injuries within hours of
receiving those injuries. Both Nurse Chi and Dr. Michino
testified that they asked about the cause of Yamaguchi’s
injuries because it would inform their evaluation and
treatment. Nurse Chi explained that the cause helped him
determine an injury’s severity, and Dr. Michino stated that
knowing the cause would help him avoid missing possible
injuries. This context demonstrates that Yamaguchi’s
statements were “made for—and [were] reasonably
pertinent to—medical diagnosis or treatment.” Fed. R. Evid.
803(4)(A). See Kootswatewa, 893 F.3d at 1133 (“An
adequate foundation may be laid under Rule 803(4) by
introducing objective evidence of the context in which the
statements were made . . . , includ[ing] testimony provided
by the medical professional who conducted the
examination.”).

    Nurse Chi also testified that Yamaguchi said his pain
level was an eight out of ten. That statement was about
“present symptoms or sensations,” Fed. R. Evid. 803(4)(B),
and it was made during the same clinical assessment
described above. Nurse Chi testified that he asks about a
patient’s pain level because pain is subjective and an initial
level provides a “starting point” to track during treatment.
Yamaguchi’s statement about his pain level was thus also
“made for—and [was] reasonably pertinent to—medical
diagnosis or treatment.” Fed. R. Evid. 803(4)(A); see United
States v. Santos, 589 F.3d 759, 763 (5th Cir. 2009)
(affirming admission of nearly identical pain level testimony
under Rule 803(4)).

   Therefore, we hold that the district court properly
admitted Nurse Chi’s and Dr. Michino’s testimony about
Yamaguchi’s statements under Rule 803(4).
8                 UNITED STATES V. LATU

                IV. Confrontation Clause

    Latu next argues that the admission of Yamaguchi’s
statements violated the Confrontation Clause of the Sixth
Amendment. The Confrontation Clause provides that “[a]
witness’s testimony against a defendant is . . . inadmissible
unless the witness appears at trial or, if the witness is
unavailable, the defendant had a prior opportunity for cross-
examination.”     Fryberg, 854 F.3d at 1134 (quoting
Melendez-Diaz v. Massachusetts, 557 U.S. 305, 309 (2009)).
But “only statements whose ‘primary purpose’ was
testimonial trigger the constitutional requirement.” Id.
(quoting Ohio v. Clark, 576 U.S. 237, 244 (2015)) (emphasis
added). Testimonial statements resemble “[a] solemn
declaration or affirmation made for the purpose of
establishing or proving some fact.”            Crawford v.
Washington, 541 U.S. 36, 51 (2004) (citation omitted).
Examples can include affidavits, depositions, prior
testimony, or police interrogation. See United States v.
Esparza, 791 F.3d 1067, 1071–72 (9th Cir. 2015).

    To assess whether statements are testimonial, we apply a
“‘primary purpose’ test.” Clark, 576 U.S. at 244. We ask
whether out-of-court statements “result from questioning,
‘the primary purpose of [which was] to establish or prove
past events potentially relevant to later criminal
prosecution,’” and whether they are “‘functionally identical
to live, in-court testimony,’ ‘made for the purpose of
establishing or proving some fact’ at trial.” Lucero v.
Holland, 902 F.3d 979, 989 (9th Cir. 2018) (first quoting
Davis v. Washington, 547 U.S. 813, 822 (2006); and then
quoting Melendez-Diaz, 557 U.S. at 310–11). “[W]e
objectively evaluate the circumstances in which the
encounter occurs and the statements and actions of the
                   UNITED STATES V. LATU                        9

parties.” Id. (quoting Michigan v. Bryant, 562 U.S. 344, 359
(2011)).

    Statements aimed at meeting an ongoing emergency are
generally not testimonial. While not “dispositive,” “[t]he
existence of an emergency or the parties’ perception that an
emergency is ongoing is among the most important
circumstances that courts must take into account.” Bryant,
562 U.S. at 366, 370. That is because an ongoing emergency
“focuses the participants on something other than ‘prov[ing]
past events potentially relevant to later criminal
prosecution.’” Id. at 361 (quoting Davis, 547 U.S. at 822).
“[I]t focuses them on ‘end[ing] a threatening situation.’” Id.
(quoting Davis, 547 U.S. at 832). For example, in Clark, the
Supreme Court held that a three-year-old abuse victim’s
statements to his teachers identifying his abuser were not
testimonial because the “[teachers’] questions and [the
student’s] answers were primarily aimed at identifying and
ending the threat.” 576 U.S. at 247. In Bryant, the Court
held that a wounded man’s statements to police about how
he was shot were not testimonial because they were elicited
“to allow the police to ‘assess the situation, the threat to their
own safety, and possible danger to the potential victim,’ and
to the public.” 562 U.S. at 376 (quoting Davis, 547 U.S. at
832).

    Here, too, Yamaguchi’s statements to Nurse Chi and
Dr. Michino had the primary purpose of meeting the ongoing
emergency presented by Yamaguchi’s traumatic injuries.
Yamaguchi sought help only an hour and twenty-five
minutes after he was attacked. Yamaguchi had visible
injuries, including dramatic swelling around his jaw and eye,
as well as bruising, lacerations, and abrasions. Yamaguchi
was evaluated by Dr. Michino for same-day jaw surgery
after being transported to the emergency room. As discussed
10                UNITED STATES V. LATU

above, both Nurse Chi and Dr. Michino testified that they
asked Yamaguchi how he was injured to better understand
the type and severity of injuries from which he was still
suffering. Nurse Chi and Dr. Michino elicited information
about the cause of Yamaguchi’s injuries not to prosecute his
assailant but to help address the ongoing threat to his health
created by his injuries.

    The same is true of Yamaguchi’s statement about his
pain level. Nurse Chi explained that pain is “subjective,”
and he needed a “starting point” to track over time. There is
no indication that the true purpose of Nurse Chi’s question
and Yamaguchi’s answer was “establishing or proving”
Yamaguchi’s pain level “at trial.” Lucero, 902 F.3d at 989
(quoting Melendez-Diaz, 557 U.S. at 310–11). Rather,
Nurse Chi wanted information to help evaluate and
effectively treat Yamaguchi’s pain among his other injuries.
See Santos, 589 F.3d at 763 (5th Cir.) (holding that an
inmate’s nearly identical statement about his pain level to a
prison nurse was “for medical treatment to ‘meet an ongoing
emergency’” rather than “to gather evidence for trial or
prison disciplinary proceedings”).

    Other factors bolster this conclusion. First, Yamaguchi’s
medical providers were not responsible for obtaining and
preserving evidence for trial.           Clark explained that
“[s]tatements made to someone who is not principally
charged with uncovering and prosecuting criminal behavior
are significantly less likely to be testimonial than statements
given to law enforcement officers.” 576 U.S. at 249. Just as
the preschool teachers in Clark had a role to play in keeping
students safe, rather than prosecuting crime, Nurse Chi’s and
Dr. Michino’s jobs were to treat Yamaguchi’s injuries rather
than to collect evidence to prosecute his assailant.
                     UNITED STATES V. LATU                            11

    That a statement is made in a medical context is “highly
relevant” to the primary purpose analysis. Id. We held
above that Yamaguchi’s statements were admissible under
Rule 803(4) because they were made for purposes of medical
diagnosis or treatment. “[S]tandard rules of hearsay,
designed to identify some statements as reliable, will be
relevant” to the primary purpose inquiry. Bryant, 562 U.S.
at 358–59. The Supreme Court has suggested that such
statements are likely to be non-testimonial because Rule
803(4) “rest[s] on the belief” that statements for diagnosis or
treatment “are, by their nature, made for a purpose other than
use in a prosecution.” Id. at 362 n.9; see Kootswatewa,
893 F.3d at 1132 (explaining patient’s “selfish interest in
obtaining appropriate medical care”). Rule 803(4) covers
statements that address an ongoing medical situation and
will generally filter out statements designed to establish past
facts to aid a prosecution.

    In the ordinary case, therefore, statements made for
medical diagnosis or treatment likely will not be
testimonial. 2 However, we adopt neither a categorical rule
nor a presumption to this effect. Before the Supreme Court
in Crawford adopted a new approach to the Confrontation

    2
       Indeed, several circuits have held that statements for medical
purposes are non-testimonial. See United States v. Gonzalez, 905 F.3d
165, 202 (3d Cir. 2018) (“Belford’s statements to her therapist are not
testimonial in nature [because] the purpose of Belford’s visits were to
receive therapy to treat her anxiety and depression [and] not to create a
record for a future prosecution.”); United States v. Barker, 820 F.3d 167,
171–72 (5th Cir. 2016) (holding that a child sexual abuse victim’s
statements to a nurse about the defendant’s abuse were nontestimonial
because the victim’s “well-being and health were the principal focus”);
United States v. Norwood, 982 F.3d 1032, 1051 (7th Cir. 2020) (holding
that a sex trafficking victim’s statements to a nurse “about what had
happened and when . . . were for the primary purpose of medical
treatment” and were “nontestimonial”).
12                UNITED STATES V. LATU

Clause, we categorically rejected Confrontation Clause
challenges to statements admitted under Rule 803(4)
because we considered that exception to be “firmly rooted.”
See United States v. George, 960 F.2d 97, 99 (9th Cir. 1992)
(“When hearsay testimony is properly admitted pursuant to
this exception, no further guarantees of trustworthiness are
required.”). However, Crawford recognized that “the
Framers” did not “leave the Sixth Amendment’s protection
to the vagaries of the rules of evidence,” 541 U.S. at 61, and
it rejected such categorical treatment of Confrontation
Clause arguments. Crawford requires that we consider “all
of the relevant circumstances,” Bryant, 562 U.S. at 369, and
circumstances may arise in which statements for medical
purposes will be testimonial.

    Latu contends such circumstances exist here because
Nurse Chi was an employee of the Bureau of Prisons (BOP)
and had a limited power of arrest under 18 U.S.C. § 3050.
But the Supreme Court has held that even a questioner’s
“duty to report” criminal conduct “cannot convert a
conversation . . . into a law enforcement mission.” Clark,
576 U.S. at 249. Latu points to nothing in the record
indicating that Nurse Chi had any closer relationship to law
enforcement functions. Even if Nurse Chi had a power of
arrest as a BOP employee, that played no role in his
assessment of Yamaguchi, and it did not turn Chi’s mission
of providing medical care into an effort to prosecute
Yamaguchi’s assailant.

    A second factor pertinent here is the extent of
Yamaguchi’s injuries. A victim’s medical condition
“provides important context for first responders to judge the
existence and magnitude of a continuing threat to the victim,
themselves, and the public.” Bryant, 562 U.S. at 365. Even
if Yamaguchi was not incapacitated or cognitively impaired,
                  UNITED STATES V. LATU                   13

he was suffering from extreme pain with fractures to his jaw,
face, and ribs; lacerations to his face and eyebrows; and a
concussion. Such severe injuries and pain would focus both
patient and provider on promptly evaluating and treating
Yamaguchi’s condition rather than on a more remote goal
like establishing past facts for prosecution.

    A third relevant factor is that the conversations lacked
the formality that often accompanies testimonial statements.
See id. at 366. Without the structure of stationhouse
questioning or an affidavit, a medical examination can give
rise to a more “informal and spontaneous” flow of
information. Clark, 576 U.S. at 247. Nothing suggests that
the setting of Yamaguchi’s conversations with Nurse Chi or
Dr. Michino was designed to establish past facts for trial.

    Latu argues that Yamaguchi’s statements were
testimonial because they “were seeking to determine ‘what
happened’ not ‘what is happening.’” But past-tense
statements are not per se testimonial. Information about past
events can have the primary purpose of informing future
action. The ongoing emergency cases discussed above
involved statements about past events that shaped a response
to a present threat. See Clark, 576 U.S. at 246 (abuse
victim’s statement about how he was injured informed
“whether it was safe to release [him] to his guardian at the
end of the day”); Bryant, 562 U.S. at 376 (victim’s
statements about past shooting informed officers about the
type and severity of any ongoing threat).

    We therefore conclude that the primary purpose of
Yamaguchi’s statements to Nurse Chi and Dr. Michino was
not testimonial. Accordingly, the admission of those out-of-
court statements did not violate the Confrontation Clause.

   AFFIRMED.